PER CURIAM.
The question raised by the appeal at bar is really one of fact. See United States v. Bhagat Singh Thind, 261 U.S. 204, 214, 215, 43 S.Ct. 338, 67 L.Ed. 616. The trial court found as a fact that Gogate is a white person within the meaning of Section 303 of the Nationality Act of 1940, 8 U.S.C.A. § 703. An examination of the transcript filed in this court by the appellant shows that some of the pertinent exhibits introduced in evidence by the appel-lee are not before this court. It follows, therefore, that we cannot review the findings of fact of the learned trial judge or determine them to be “clearly erroneous”. See Rule 52(a) of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, made applicable to actions of this kind by Rule 81(a) (2) thereof.
Accordingly the order of the court below is affirmed.